DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 03/08/2021.  Claims 1 – 20 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8 and 10 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trefny et al. (8,484,980) in view of Balaramudu et al. (2022/0145802).
Regarding Claim 1, Trefny teaches, in Figs. 1 - 25, the invention as claimed, including a dual mode ramjet or scramjet engine (Abstract and Fig. 8 to Fig. 9B) comprising: an inlet (801) configured to receive and compress air (880 – Col. 8, ll. 65 - 67); a combustion chamber (805) fluidly connected to the inlet (801) and configured to mix the compressed air (880) with fuel (842 – Col. 11, ll. 40 - 65) to pressurize the dual mode ramjet or scramjet engine (Abstract and Fig. 8 to Fig. 9B).
Trefny is silent on an acoustic attenuator having one or more resonator cavities integrated into the combustion chamber.
Balaramudu teaches, in Figs. 2 – 7, a similar ramjet or scramjet engine (10 - Paras. [0015], [0041] – last sentence) having an acoustic attenuator (100 – Figs. 3 - 7) having one or more resonator cavities (120) integrated into the combustion chamber (62 - Fig. 2 and Para. [0035], inner liner 52 and outer liner 54).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trefny with the acoustic attenuator having one or more resonator cavities integrated into the combustion chamber, taught by Balaramudu, to facilitate attenuating undesired noise or pressure oscillations of the combustion chamber, Balaramudu – Paras. [0023] and [0035]
Re Claim 2, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above; except, wherein the one or more resonator cavities is configured to face inwardly toward the combustion chamber.  Balaramudu further teaches, in Figs. 3 – 7, the one or more resonator cavities (120) were configured to face inwardly toward the combustion chamber (62 - Para. [0033] teaches that 104 was the fluid contact side of the acoustic attenuator 100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trefny, i.v., Balaramudu, with the further teachings of Balaramudu, to facilitate attenuating undesired noise or pressure oscillations of the combustion chamber, Balaramudu – Paras. [0023] and [0035] by having the one or more resonator cavities faced inwardly toward the combustion chamber.
Re Claim 3, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above, including wherein the one or more resonator cavities (120) is formed along an outer perimeter of a wall of the combustion chamber.  As discussed in Claim 1 above, Balaramudu taught that the one or more resonator cavities (120) were integrated into the combustion chamber outer liner (54).
Re Claim 4, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above; except, wherein the one or more resonator cavities includes a plurality of resonator cavities that form an array arranged along at least a portion of a length of the combustion chamber between a front surface and a rear surface of the combustion chamber.  Balaramudu further teaches, in Figs. 3 – 6 and Para. [0029], the one or more resonator cavities (120) includes a plurality of resonator cavities that form an array (shown in Figs. 3 – 6) arranged along at least a portion of a length (101) of the combustion chamber (52, 54) between a front surface (56) and a rear surface (68) of the combustion chamber (62).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trefny, i.v., Balaramudu, with the further teachings of Balaramudu, to facilitate attenuating undesired noise or pressure oscillations of the combustion chamber, Balaramudu – Paras. [0023] and [0035] by having the plurality of resonator cavities form an array arranged along at least a portion of a length of the combustion chamber between a front surface and a rear surface of the combustion chamber.
Re Claim 5, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above; except, wherein the array covers an entire surface area of the combustion chamber.  Balaramudu, teaches, in Para. [0014] and [0032], that the acoustic attenuator (100) array was a single unitary or monolithic liner that allowed for multiple target frequency attenuation.  Balaramudu, teaches in Para. [0029], that the length dimension was (101) while the circumferential direction was (102).  As discussed in Claim 1 above, Balaramudu taught that the single unitary or monolithic acoustic attenuator (100) was integrated into the inner liner (52) and outer liner (54) of the combustion chamber (62 - Fig. 2 and Para. [0035]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trefny, i.v., Balaramudu, with the further teachings of Balaramudu, to facilitate attenuating undesired noise or pressure oscillations at a plurality of frequencies along the entire surface area of the combustion chamber, Balaramudu – Paras. [0025] and [0033], i.e., covering the entire surface area of the combustion chamber with the single unitary or monolithic acoustic attenuator (100) array maximized the damping of individual frequencies and maximized the number of different frequencies that could be damped.
Re Claim 6, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above; except, wherein the plurality of resonator cavities includes resonator cavities having different shapes.  Balaramudu further teaches, in Figs. 4 – 6 and Paras. [0025] and [0031], that the plurality of resonator cavities included resonator cavities having different shapes, i.e., linearly non-uniform along the length direction (101) or along the circumferential direction (102) or along both the length direction (101) and the circumferential direction (102) to facilitate multiple frequency attenuation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trefny, i.v., Balaramudu, with the further teachings of Balaramudu, to facilitate multiple frequency attenuation by tuning each one of the plurality of resonator cavities along the length direction (101) or along the circumferential direction (102) or along both the length direction (101) and the circumferential direction (102), Paras. [0025], [0031], and [0033].
Re Claim 7, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above; except, wherein the acoustic attenuator includes one or more apertures that fluidly connect the plurality of resonator cavities with the combustion chamber.  Balaramudu further teaches, in Fig. 7 and Paras. [0028] and [0033], the acoustic attenuator (100) included one or more apertures (115) that fluidly connected the plurality of resonator cavities (120) with the combustion chamber (62, 104 fluid contact side).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trefny, i.v., Balaramudu, with the further teachings of Balaramudu, to facilitate attenuating undesired noise or pressure oscillations of the combustion chamber by the combustion chamber gases flowing into and out of said one or more apertures.
Re Claim 8, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above; except, wherein at least one of the plurality of resonator cavities has a width that is wider than a width of a corresponding one of the one or more apertures.  Balaramudu further teaches, in Fig. 7 and Paras. [0027] and [0028], wherein at least one of the plurality of resonator cavities (120) has a width (105) that is wider than a width (A) of a corresponding one of the one or more apertures (115).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trefny, i.v., Balaramudu, with the further teachings of Balaramudu, to facilitate attenuating undesired noise or pressure oscillations of the combustion chamber using Helmholtz resonators that conventionally had a cavity width that was wider than the corresponding aperture width.
Re Claim 10, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above; except, wherein the one or more resonator cavities is arranged at a corner of the combustion chamber proximate a front surface or a rear surface of the combustion chamber.  As discussed in the Claim 5 rejection above, Balaramudu, taught in Para. [0014] and [0032], that the acoustic attenuator (100) array was a single unitary or monolithic liner that allowed for multiple target frequency attenuation.  Balaramudu, taught in Para. [0029], that the length dimension was (101) while the circumferential direction was (102).  Balaramudu taught, in Para. [0035], that the single unitary or monolithic acoustic attenuator (100) was integrated into the inner liner (52) and outer liner (54) of the combustion chamber (62 - Fig. 2).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trefny, i.v., Balaramudu, with the further teachings of Balaramudu, to facilitate attenuating undesired noise or pressure oscillations at a plurality of frequencies along the entire surface area of the combustion chamber, Balaramudu – Paras. [0025] and [0033], i.e., covering the entire surface area of the combustion chamber with the single unitary or monolithic acoustic attenuator (100) array maximized the damping of individual frequencies and maximized the number of different frequencies that could be damped.  Consequently, in Trefny, i.v., Balaramudu, the one or more resonator cavities would have been arranged at a corner of the combustion chamber proximate a front surface or a rear surface of the combustion chamber since the acoustic attenuator (100) array covered the entire surface area of the combustion chamber.
Re Claim 11, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above; except, wherein the one or more resonator cavities is formed as a ring-like array that extends radially around the combustion chamber.  As discussed in the Claim 5 rejection above, Balaramudu, taught in Para. [0014], [0029],and [0032], that the length dimension was (101) while the circumferential direction was (102) and that the acoustic attenuator (100) array was a single unitary or monolithic liner that allowed for multiple target frequency attenuation.  Balaramudu taught, in Para. [0035], that the single unitary or monolithic acoustic attenuator (100) was integrated into the inner liner (52) and outer liner (54) of the combustion chamber (62 - Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trefny, i.v., Balaramudu, with the further teachings of Balaramudu, to facilitate attenuating undesired noise or pressure oscillations at a plurality of frequencies along the entire surface area of the combustion chamber by having the single unitary or monolithic acoustic attenuator (100) array arrange the plurality of resonator cavities as a ring-like array that extends radially around the combustion chamber.
Re Claim 12, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above; except, wherein the one or more resonator cavities is formed as a partitioned cavity that is fluidly connected to the combustion chamber by an entrance formed at a corner of the combustion chamber.  As discussed in the Claim 5 rejection above, Balaramudu, taught in Para. [0014] and [0032], that the acoustic attenuator (100) array was a single unitary or monolithic liner that allowed for multiple target frequency attenuation.  Balaramudu, taught in Para. [0029], that the length dimension was (101) while the circumferential direction was (102).  Balaramudu taught, in Para. [0035], that the single unitary or monolithic acoustic attenuator (100) was integrated into the inner liner (52) and outer liner (54) of the combustion chamber (62 - Fig. 2).  Balaramudu teaches, in Fig. 7 and Para. [0035], the one or more resonator cavities (120) is formed as a partitioned cavity (by walls 114) that was fluidly connected to the combustion chamber (62 - Para. [0033] teaches that 104 was the fluid contact side of the acoustic attenuator 100) by an entrance (115).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trefny, i.v., Balaramudu, with the further teachings of Balaramudu, to facilitate attenuating undesired noise or pressure oscillations at a plurality of frequencies along the entire surface area of the combustion chamber, Balaramudu – Paras. [0025] and [0033], i.e., covering the entire surface area of the combustion chamber with the single unitary or monolithic acoustic attenuator (100) array maximized the damping of individual frequencies and maximized the number of different frequencies that could be damped.  Consequently, in Trefny, i.v., Balaramudu, the one or more resonator cavities would have been formed as a partitioned cavity that was fluidly connected to the combustion chamber by an entrance formed at a corner of the combustion chamber since the acoustic attenuator (100) array covered the entire surface area of the combustion chamber.
Re Claims 13 and 14, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above; except, (Claim 13) wherein the entrance is contoured and (Claim 14) wherein the entrance is rectangled.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the entrance of Trefny, i.v., Balaramudu, to be (Claim 13) contoured or (Claim 14) rectangled because Applicant has not disclosed that entrance being (Claim 13) contoured or (Claim 14) rectangled provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, the original Specification disclosed in Para. [0062], “The entrance to the partitioned cavity 48, 52 may have any suitable three-dimensional shape other than contoured or rectangular and the entrance may be formed at a location other than the corner of the combustion chamber 16”.  Therefore, Applicant failed to disclose any criticality to the claimed shape of the entrance.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with entrance shape of Trefny, i.v., Balaramudu, because the entrance shape was not a variable in the Helmholtz resonator equation for the targeted frequency (f), taught in Balaramudu – Para. [0028].  In other words, the entrance shape was not a factor when dimensioning a Helmholtz resonator to target a specific frequency.
Therefore, it would have been an obvious matter of design choice to modify Trefny, i.v., Balaramudu, to obtain the invention as specified in Claims 13 and 14.
Re Claim 15, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above; except, wherein the acoustic attenuator is integrally formed as a monolithic part with the combustion chamber.  As discussed in Claim 1 above, Balaramudu taught that the single unitary or monolithic acoustic attenuator (100) was integrated into the inner liner (52) and outer liner (54) of the combustion chamber (62 - Fig. 2 and Para. [0035]).  Balaramudu, teaches in Para. [0014] and [0032], that the acoustic attenuator (100) array was a single unitary or monolithic liner that allowed for multiple target frequency attenuation.    
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trefny, i.v., Balaramudu, with the further teachings of Balaramudu, that the acoustic attenuator was integrally formed as a monolithic part with the combustion chamber to facilitate attenuating undesired noise or pressure oscillations at a plurality of frequencies along the entire surface area of the combustion chamber, Balaramudu – Paras. [0025] and [0033], i.e., covering the entire surface area of the combustion chamber with the single unitary or monolithic acoustic attenuator (100) array maximized the damping of individual frequencies and maximized the number of different frequencies that could be damped.
Re Claim 16, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above, and Trefny further teaches, Figs. 1 - 3, the dual mode ramjet or scramjet engine was arranged in an aircraft (10) for propulsion of the aircraft.

Regarding Claim 17, Trefny teaches, in Figs. 1 - 25, the invention as claimed, including a method of manufacturing a dual mode ramjet or scramjet engine (Abstract and Fig. 8 to Fig. 9B) for an aircraft (10 – Figs. 1 – 3), the method comprising: a combustion chamber (805) of the dual mode ramjet or scramjet engine (Fig. 8 to Fig. 9B), the combustion chamber (805) being connected to an inlet (801) that is configured to receive and compress air (880 – Col. 8, ll. 65 - 67), the combustion chamber configured to mix the compressed air (880) with fuel (842 – Col. 11, ll. 40 - 65) to pressurize the dual mode ramjet or scramjet engine (Fig. 8 to Fig. 9B) for propulsion of the aircraft (10).
Trefny is silent on integrating an acoustic attenuator into said combustion chamber and forming the acoustic attenuator to have at least one resonator cavity that faces inwardly toward the combustion chamber for damping in a radial direction.
Balaramudu teaches, in Figs. 2 – 7, a similar ramjet or scramjet engine (10 - Paras. [0015], [0041] – last sentence) having an acoustic attenuator (100 – Figs. 3 - 7) integrated into the combustion chamber (62 - Fig. 2 and Para. [0035], inner liner 52 and outer liner 54) wherein the acoustic attenuator (100) was formed to have at least one resonator cavity (120) that faces inwardly toward the combustion chamber (62 - Para. [0033] teaches that 104 was the fluid contact side of the acoustic attenuator 100) for damping in a radial direction (103 – Fig. 3, Para. [0029] was the radial direction).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trefny with integrating an acoustic attenuator into said combustion chamber and forming the acoustic attenuator to have at least one resonator cavity that faces inwardly toward the combustion chamber for damping in a radial direction, taught by Balaramudu, to facilitate attenuating undesired noise or pressure oscillations of the combustion chamber, Balaramudu – Paras. [0023] and [0035].
Re Claim 18, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above; except, further comprising selecting a shape, size, and position along the combustion chamber of the at least one resonator cavity to achieve a predetermined damping characteristic including damping or eliminating predetermined waves.  Balaramudu further teaches, in Figs. 4 – 6 and Paras. [0025] and [0031], that the plurality of resonator cavities included resonator cavities having different shapes, i.e., linearly non-uniform along the length direction (101) or along the circumferential direction (102) or along both the length direction (101) and the circumferential direction (102) to facilitate multiple frequency attenuation.  Balaramudu further teaches, in Paras. [0028], the Helmholtz resonator equation for sizing the resonator cavity to damp a targeted frequency (f), i.e., predetermined dominate frequencies.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trefny, i.v., Balaramudu, with the further teachings of Balaramudu, to facilitate multiple frequency attenuation by tuning each one of the plurality of resonator cavities along the length direction (101) or along the circumferential direction (102) or along both the length direction (101) and the circumferential direction (102), Paras. [0025], [0031], and [0033], to damp targeted frequencies by selecting the shape, size, and position of specific resonator cavities.
Re Claim 19, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above; except, wherein forming the acoustic attenuator to have at least one resonator cavity includes forming an array of resonator cavities disposed about a perimeter of the combustion chamber.  Balaramudu further teaches, in Figs. 2 – 7, forming an array (100) of resonator cavities (120) disposed about a perimeter of the combustion chamber (62 - Fig. 2 and Para. [0035], inner liner 52 and outer liner 54)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trefny, i.v., Balaramudu, with forming the acoustic attenuator to have at least one resonator cavity includes forming an array of resonator cavities disposed about a perimeter of the combustion chamber, taught by Balaramudu, to facilitate attenuating undesired noise or pressure oscillations of the combustion chamber, Balaramudu – Paras. [0023] and [0035]
Re Claim 20, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above; except, wherein integrating the acoustic attenuator into the combustion chamber includes one of: integrally forming the acoustic attenuator as a monolithic part with the combustion chamber; or permanently brazing or welding the acoustic attenuator to the combustion chamber.  Balaramudu further teaches, in Para. [0014] and [0032], that the acoustic attenuator (100) array was a single unitary or monolithic liner integrated into the inner liner (52) and outer liner (54) of the combustion chamber (62 - Fig. 2 and Para. [0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trefny, i.v., Balaramudu, with integrally forming the acoustic attenuator as a monolithic part with the combustion chamber, taught by Balaramudu, to facilitate attenuating undesired noise or pressure oscillations of the combustion chamber, Balaramudu – Paras. [0023] and [0035].


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trefny et al. (8,484,980) in view of Balaramudu et al. (2022/0145802) as applied to Claim 4 above, and further in view of Tonon et al. (2015/0113991A1).
Re Claim 9, Trefny, i.v., Balaramudu, teaches the invention as claimed and as discussed above; except, wherein at least one of the plurality of resonator cavities is formed as a closed slot that is connected to the combustion chamber and has a uniform cross-sectional area.
Tonon teaches, in Fig. 1, Para. [0032], a quarter wave damper (2) having a resonator cavity (6) is formed as a closed slot that was connected to a combustion chamber (8) and had a uniform cross-sectional area, shown in Fig. 1.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trefny, i.v., Balaramudu, with the quarter wave damper having a uniform cross-sectional area resonator cavity formed as a closed slot connected to a combustion chamber, taught by Tonon, to facilitate damping a quarter of a wavelength of a target dominant frequency.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741